  MCGREGOR W. SCOTT
1 United States Attorney
  HENRY Z. CARBAJAL III
2 Assistant United States Attorney
  2500 Tulare Street, Suite 4401
3 Fresno, CA 93721
  Telephone: (559) 497-4000
4 Facsimile: (559) 497-4099

5
     Attorneys for Plaintiff
6    United States of America
7

8                                IN THE UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:09-CR-00142 LJO
11                                                       [1:06-SW-00147]
                                Plaintiff,
12
                      v.                                 GOVERNMENT’S REQUEST TO EXTEND
13                                                       TIME TO RESPOND TO ORDER TO SHOW
     MICHAEL IOANE,                                      CAUSE; ORDER
14
                                Defendant.               Hon. Lawrence J. O’Neill
15

16

17           The government hereby requests a further 13-day extension of time to respond to the Court’s
18   September 24, 2019 order (Dkt. No. 358). The government is informed that certain search warrant
19   materials have been already been returned by the IRS to Mr. Ioane’s relative on his behalf. The parties
20   are making progress in resolving the remaining issues underlying Mr. Ioane’s motion for return of
21   property and motion to alter and amend judgment. However, the case agent assisting the undersigned
22   with this matter has been out of the office temporarily due to medical reasons, and will be returning next
23   week. Additionally, communication between the government and Mr. Ioane was complicated by his
24   recent move from prison to pre-release housing, but has resumed. The government does not anticipate
25   requesting any further extensions of time to resolve these issues. The government notified Mr. Ioane by
26   mail on November 12, 2019 that it would be seeking a further extension of time, but given the inherent
27   limitations of communication by mail, has not received defendant’s position on a further extension of
28   time.
      GOVT’S REQ. FOR EXTENSION OF TIME;                 1
      ORDER
30
1

2     Dated: November 14, 2019                            MCGREGOR W. SCOTT
                                                          United States Attorney
3

4                                                         /s/Henry Z. Carbajal III
                                                          HENRY Z. CARBAJAL III
5                                                         Assistant United States Attorney
6
                                                  ORDER
7

8
            The government’s second motion to extend time to respond to the Court’s Order to Show Cause
9
     (Dkt. No. 358) is GRANTED. The government’s response to the Court’s Order to Show Cause shall be
10
     filed on or before November 27, 2019.
11

12
     IT IS SO ORDERED.
13
        Dated:    November 14, 2019                       /s/ Lawrence J. O’Neill _____
14                                             UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      GOVT’S REQ. FOR EXTENSION OF TIME;              2
      ORDER
30
